Citation Nr: 0521288	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-17 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran appeared at a Travel Board Hearing in August 2004 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The service medical records (SMRs) reflect no record of any 
complaints, findings, or treatment for an injury to the right 
shoulder or the hips.  The veteran has asserted over the 
years, however, that, while serving in Vietnam, he injured 
his right shoulder and hips when he fell or jumped some 40 
feet from a helicopter during a drop in a hot landing zone.

The Board notes that the claims file contains an April 1971 
Orthopedic Consultation at Ft. Benning, Georgia, which 
reflects that the veteran sustained a traumatic amputation 
through the middle phalanx of the right index finger in July 
1970 while serving in Vietnam.  The Board further notes that 
the SMRs reflect no other entries documenting this known 
injury that was reported to have occurred in Vietnam.  
Further, the veteran's dental records reflect a medical 
history statement by the veteran in October 1970 that he was 
hospitalized for treatment of the amputated finger.  The SMRs 
in the case file reflect no records of any inpatient 
treatment for the amputation.  Accordingly, there is a 
question as to whether there are additional service medical 
records in this case.  On remand, the RO should request 
additional SMRs pertaining to the veteran through the 
National Personnel Records Center (NPRC).  

The Board's concern for completeness of the SMRs is further 
heightened by the fact that the SMRs reflect an apparent gap 
from May 1968 to January 1971.  A May 28, 1968, entry in the 
SMRs reflects that the veteran returned from Vietnam and that 
he was taking malaria pills.  The next entry in the SMRs is 
dated January 1971, and there are no other entries related to 
Vietnam.  The veteran's DD214, however, indicates that he had 
foreign service from October 1969 to July 1970.  Although the 
veteran's finger amputation is not the issue, there may be 
statements of medical history related to treatment for that 
injury which are pertinent to the pending claims.  38 C.F.R. 
§ 3.159(c).  On remand, the RO should ask the veteran whether 
he has copies of SMRs pertaining to injuries to the hips, 
right shoulder, or finger amputation.  If so, he should be 
asked to provide copies for the claims folder.

It is also noted that in a Statement in Support of Claim 
submitted in June 2003, the veteran reported that the hip and 
right shoulder injuries resulted from a fall from a 
helicopter in 1970 and that the Morning Reports should show 
that he was absent for 10 days for medical care.  The veteran 
stated the injuries occurred when he was stationed in Vietnam 
with "Co. C 4th BN 11th INF, BRD23 Inf. Div."  The RO 
previously requested a search of daily reports for the first 
part of 1969 for the 1st Battalion, 20th Infantry, 2nd Platoon, 
Co. C, 23rd Infantry Division, based on information that the 
veteran provided in two Statements in Support of Claim 
received in November 2000 and January 2001.  The NPRC 
conducted a search of the morning reports from January 1 to 
April 30, 1969, but no remarks for the veteran were located.  
Since the unit information and dates more recently provided 
by the veteran differ from that previously provided to the 
NPRC, the RO should now ask the NPRC, after asking the 
veteran when in 1970 the fall from the helicopter occurred, 
to search the morning reports for the 4th Battalion, 11th 
Infantry.  

The veteran and his representative have argued that the 
combat exception should be applied in this case.  A combat 
veteran's lay evidence of a disease or injury having occurred 
in active service is deemed sufficient if consistent with the 
circumstances, conditions, or hardship of his service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  The veteran's DD214 reflects that he received a 
number of award citations, including the Combat Infantryman 
Badge and the Purple Heart.  On remand, the RO should obtain 
a copy of the veteran's military personnel record.  The RO 
should also consider the provisions of 38 U.S.C.A. § 1154(b).

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2004).  Among other things, the VCAA 
heightens VA's duty to assist and duty to notify claimants of 
the type of evidence needed to substantiate any claims.  VA 
must inform the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) which of that information and evidence VA will seek to 
obtain, and (3) which of it the claimant is expected to 
provide, and (4) to provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this case, VA has not notified the 
veteran that he should provide any evidence in his possession 
that pertains to the claims.  The RO must provide the 
requisite notice on remand.

Accordingly, the case is REMANDED for the following:

1.  The RO must notify the veteran, 
pursuant to the VCAA, that he should 
provide any evidence in his possession 
that pertains to the claim.  See 38 
C.F.R. § 3.159(b) (2004).  In this 
regard, the RO should specifically ask 
the veteran whether he has any service 
medical records or clinical records in 
his possession that pertain to treatment 
for an injury to the hips and right 
shoulder, or treatment for the finger 
amputation.  If so, he should be asked 
to provide the RO with copies for the 
claims file. 

2.  The RO should obtain a copy of the 
veteran's military personnel records.   

3.  The RO should request additional 
service medical records pertaining to 
the veteran from the NPRC.  The NPRC 
should also be asked to provide clinical 
records pertaining to the veteran.  

4.  The RO should ask the veteran to 
provide details about the time frame in 
1970 during which the claimed 40-foot 
fall from a helicopter occurred.  

5.  The RO should then ask the service 
department to search for the veteran's 
name in the Morning Reports for Co. C, 
4th BN, 11th INF, BRD23 Inf. Div, during 
the specified time frame.  

6.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record, to 
include applicability of 38 U.S.C.A. 
§ 1154(b).  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	SUSAN S. TOTH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
- 6 -

